Citation Nr: 1124969	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of deviated nasal septum surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 1943 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied service connection for residuals of deviated nasal septum surgery.

This matter was previously before the Board in December 2009 and July 2010 at which time it was remanded for additional development.  After completion of the requested development, the case is returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

Because all of the development directed by the prior remands has not been completed, the Board in turn is remanding this claim to the RO via the AMC in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

The Veteran contends that he has a current nasal disorder that resulted from inservice surgery.  In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The service treatment records show that a deviated septum, partial block on the left, was noted on the November 1943 enlistment examination report.  In January 1945, the Veteran reported a longstanding history of difficulty breathing.  He stated that since his arrival in Hilo, Hawaii, his symptoms had increased, to  include headaches.  Examination revealed a deviated left septum with occlusion on the left.  In February 1945, nasal corrective surgery was performed.  Therefore, the surgery performed during service was designed to ameliorate a condition incurred before enlistment.  There were no indications in the service treatment records of post-operative complications.  The deviated nasal septum was noted on his August 1946 report of separation.  

By regulation, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

More recently, a VA examination was conducted in June 2008 which revealed left side collapse of the upper and lower lateral cartilages.  The nasal septum was irregular and slightly obstructed bilaterally. 

In light of evidence of current disability and contentions of the Veteran, the Board remanded the case in December 2009 to determine whether (1) the Veteran's septal deviation preexisted service; (2) if so, did the February 1945 nasal surgery ameliorate the pre-existing condition or was the septal deviation permanently worsened by an injury, disease, or event of service origin; and (3) if not, is any current disability related to septal deviation documented during service.  

The examiner was also asked to discuss the Veteran's lay statements concerning an aggravation of his pre-existing condition by February 1945 nasal surgery, as well as the Veteran's allegations of a continuity of symptomatology.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that a VA compensation examination and opinion were inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  The Board also requested that in the event the examiner could not reach a conclusion without resorting to speculation, the examiner was asked to so indicate and state the reasons why an opinion could not be rendered.

A VA examination report was received in February 2010.  In reviewing the report, the Board noted that the examiner incorrectly stated that the Veteran's deviated nasal septum had an onset in 1945, when in fact, it was noted upon service entry in 1943.  Further, the examiner did not comment on whether the Veteran's pre-existing septum deviation was aggravated as a result of his in-service surgery, and found that it would require resorting to speculation regarding the question of aggravation.  The examiner did not provide an adequate rationale for his inconclusive finding as requested in the December 2009 Remand, stating only that his opinion was "based on review of C file, medical records, subjective [history]."

Statements like this from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But by the same token, these type opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

More recent precedent cases, however, have further addressed this situation.  See, e.g., Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (indicating an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.).  See also Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008) (A determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling.")

Courts have recognized, however, there will be times when this requested opinion simply cannot be provided.  A VA examiner's conclusion that he cannot reach a conclusion "without resort to speculation" may be sufficient if the VA examiner supports this determination with an adequate explanation.  For instance, 1) the VA examiner may find that there is inadequate factual information upon which to base an opinion; 2) that the question does not fall within the limits of current medical knowledge or scientific development; 3) that the condition manifested in an unusual way such that its cause or origin is unknowable; 4) that there are other risk factors for developing the condition; or 5) that the question presented is so outside the norm of practice that it is impossible for the clinician to use her or his medical expertise, training, and literature to render an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010), and see Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  

However, the Court reiterated that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones, 23 Vet. App. at 390.  

In this case, it is not clear.  The VA examiner here did not indicate what further information was necessary to form a conclusion and he provided no rationale in this regard.  Therefore, the Board requested further clarification of this medical opinion.  The Board also requested that VA physician take into consideration an April 2010 private etiology opinion from Dr. J.P. Taggart.  This physician indicated that he had recently examined the Veteran and that, in his opinion, the Veteran "has a nasal injury that occurred in World War II that is contributing to his symptoms of nasal obstruction."  The examiner was also requested to take Dr. Taggart's opinion into account when rendering the requested opinion.

In August 2010, the same VA examiner, reviewed the record and in essence, submitted the same opinion without further clarification.  As referred to above, the Court has held, in Stegall that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Therefore, the Board is again requesting a VA medical opinion, albeit, from another VA physician.  

In regard to Dr. Taggart's December 2009 opinion, as noted the physician referred to an "injury."  On review of the service treatment records, it does not appear that the Veteran sustained a nasal injury but only underwent a surgical procedure to ameliorate nasal symptoms.  It is not clear if Dr. Taggert was referring to an unreported inservice nasal injury or to the Veteran's inservice surgery.  The Veteran should be advised that he should obtain further clarification from Dr. Taggert.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).    

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The RO/AMC shall ask the Veteran to update the list of the doctors and health care facilities that have treated him for his nasal disorder.  

These records should include, but are not limited to, those of Dr. Taggert.  He should be advised that further clarification from Dr. Taggert regarding any inservice injury would help in the adjudication of his case.

The RO/AMC shall obtain any additional medical treatment records (those not already in the file).  The Veteran's assistance in obtaining these records, including providing any necessary authorizations, should be enlisted as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  The RO/AMC shall forward the claims file to a VA physician, different from the one that performed the July 2009 examination of the Veteran and provided the August 2010 addendum.  An opinion must be obtained concerning whether the Veteran's active service, including the corrective surgery, chronically aggravated the pre-existing nasal disorder, meaning made it permanently worse above and beyond its natural progression.

Because the Veteran is competent even as a layman to report the onset of pain and other symptoms associated with his nasal disorder while in service, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his active service in determining whether the pre-existing nasal disorder was chronically aggravated during his service beyond the condition's natural progression.  See Dalton, supra.  Additionally, the examiner should specifically comment on the December 2009 findings of Dr. Taggart or any forthcoming findings or statements.

If at all possible, this examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the claims file for relevant medical and other history.  Review includes considering this remand.

*If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions have been completed, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

